Citation Nr: 0403909	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  01-03 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to residuals of laceration of right thigh, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to residuals of fracture, right fibula and 
tibia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for residuals, laceration of the right thigh and residuals, 
fracture of the right tibia and fibula, both presently 
10 percent disabling.  

The veteran testified at a Travel Board hearing before the 
undersigned in April 2003.  This case has been advanced on 
the docket because of administrative delay in docketing the 
appeal.  38 C.F.R. § 20.900(c) (2003).


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The veteran testified at a Travel Board hearing in April 2003 
that he was hospitalized at Nash General Hospital in 
November 2002 for pains in the right side of his leg.  Those 
records are not associated with the claims folder and are 
important to the instant claim.  The RO should attempt to 
obtain these records.  

Additionally, the veteran stated that he receives regular 
treatment for his aforementioned disabilities at the VA 
Medical Centers Durham and Raleigh, North Carolina, and the 
VA outpatient clinic in Greenville.  All treatment records 
from these facilities, not already associated with the claims 
folder, should be sought and associated with the claims 
folder.  

The veteran also testified during his Travel Board hearing 
that he was out of work for six months and had been recently 
terminated from his employment because of leg pains.  The RO 
should contact the veteran, obtain his recent employer's 
address, and contact the employer to determine the nature of 
the veteran's termination.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  After obtaining an appropriate 
release of information, the RO should 
contact Nash General Hospital and obtain 
copies of the veteran's medical records 
related to his November 2002 
hospitalization and associate those 
records with the claims folder.  

3.  The RO should make all efforts to 
obtain all of the veteran's VA inpatient 
and outpatient treatment records, if any, 
regarding  residuals of laceration of his 
right thigh and residuals, fracture of 
his right fibula and tibia, since 2001, 
and associate those records with the 
claims folder.  If the records are 
unavailable, the RO should so indicate as 
a matter of record.  

4.  The RO should obtain a release of 
information from the veteran and contact 
his most recent employer, American Fiber 
and Yard.  The RO should request a 
statement from the employer indicating 
the nature of the veteran's termination 
in employment.  

5.  Once the requested records have been 
received, the veteran should undergo VA 
examination to determine the nature and 
extent of disability resulting from 
residuals of laceration of right thigh 
and from residuals of fracture, right 
fibula and tibia.  Send the claims folder 
to the examiner for review.  The examiner 
should identify the limitation of 
activity imposed by the disabling 
condition, viewed in relation to the 
medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner 
also should indicate whether the affected 
joint exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




